Case 1:18-cr-O0090-DLH Document 75 Filed 07/09/19 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA,
Case No. 1:18-cr-90
Plaintiff,
PLEA AGREEMENT
V.

JAMES WESLEY BERNARD,a/k/a
GAMAR DUSHAWN KELLY,a/k/a
“GHOST”,

 

Defendant.

Pursuant to Rule 11(c)(1)(A) and 11(c)(1)(C) of the Federal Rules of Criminal
Procedure, the United States of America, by its attorneys, Drew H. Wrigley, United States
Attorney for the District of North Dakota, and Dawn M. Deitz, Assistant United States
Attorney; defendant, JAMES WESLEY BERNARD,a/k/a GAMAR DUSHAWN
KELLY,a/k/a “GHOST”; and defendant’s counsel, Luke Heck, agree to the following:

1. Defendant acknowledges the Information charges violations of Title 18
U.S.C. § 2; and 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846.

2. Defendant has read the charges and defendant’s attorney has fully explained
the charges to defendant.

3. Defendant fully understands the nature and elements of the charged crimes.

4. Defendant will voluntarily plead guilty to Count One of the Information.

5. The parties agree this Plea Agreement shall be filed as part of the Court
record and be governed by Federal Rule of Criminal Procedure 11(c). The parties

specifically agree that Rule 11(c)(1)(C) does apply. The United States will be bound to

 
Case 1:18-cr-O0090-DLH Document 75 Filed 07/09/19 Page 2 of 11

make a recommendation not to exceed 96 months incarceration. The Defendant,
through his attorney, is free to make any recommendation so deemed appropriate. If the
United States makes the binding recommendations specified in this Plea Agreement, then
defendant acknowledges that this agreement will have been fulfilled. The Court’s refusal
to accept any or all terms of the Plea Agreement does give defendant a right to withdraw
defendant’s guilty plea.

6. Defendant will plead guilty because defendant is in fact guilty of the charges.
In pleading guilty to Count One, defendant acknowledges that:

Count One — Conspiracy to Distribute and Possess with Intent to Distribute

a Controlled Substance

a. From in or about summer 2016 through the date of this Indictment, in the
District of North Dakota, and elsewhere, the Defendant knowingly and
intentionally combined, conspired, confederated, and agreed together and
with others, both known and unknown to the grand jury, to distribute and
possess with intent to distribute: (a) a mixture and substance containing a
detectable amount of fentanyl, a Schedule II controlled substance, and (b)
a mixture and substance containing a detectable amount of heroin, a
Schedule I controlled substance;

b. In furtherance of this conspiracy and to effect and accomplish the objects
of it, one or more of the conspirators committed the following overt acts:
It was a part of said conspiracy that one or more of the conspirators
transported heroin and fentanyl! from the state of Michigan into the state
of North Dakota; It was further a part of said conspiracy that certain
conspirators sought and located users of heroin and fentanyl to purchase
controlled substances from other conspirators; It was further a part of said
conspiracy that certain conspirators distributed heroin and fentanyl to
another person; It was further a part of said conspiracy that on June 28,
2016, ROY ASKEW, a/k/a “SPOKES,” individually, and by aiding and
abetting, knowingly and intentionally distributed a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled
substance; It was further a part of said conspiracy that on July 1, 2016,
ROY ASKEW, a/k/a “SPOKES,” individually, and by aiding and
abetting, knowingly and intentionally distributed a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled
substance; It was further a part of said conspiracy that on July 5, 2016,

 
Case 1:18-cr-O0090-DLH Document 75 Filed 07/09/19 Page 3 of 11

7.

ROY ASKEW, a/k/a “SPOKES,” individually, and by aiding and
abetting, knowingly and intentionally distributed a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled
substance; It was further a part of said conspiracy that on July 7, 2016,
ROY ASKEW, a/k/a “SPOKES,” individually, and by aiding and
abetting, knowingly and intentionally distributed a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled
substance; It was further a part of said conspiracy that on July 19, 2016,
ROY ASKEW, a/k/a “SPOKES,” individually, and by aiding and
abetting, knowingly and intentionally possessed with intent to distribute
a mixture and substance containing a detectable amount of heroin, a
Schedule I controlled substance; It was further a part of said conspiracy
that on January 7, 2018, JAMES WESLEY BERNARD, a/k/a GAMAR
DUSHAWN KELLY, a/k/a “GHOST,” individually, and by aiding and
abetting, knowingly and intentionally distributed a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled
substance; It was further a part of said conspiracy that certain conspirators
oversaw heroin and fentanyl distribution activities; It was further a part
of said conspiracy that certain conspirators sought and located sub-
distributors of heroin and fentanyl for other conspirators; It was further a
part of said conspiracy that one or more of the conspirators acted as a
lookout for heroin and fentanyl transactions; It was further a part of said
conspiracy that one or more of the conspirators attempted to conceal their
activities; It was further a part of said conspiracy that one or more of the
conspirators would and did use United States currency and other forms
of currency in their drug transactions; It was further a part of said
conspiracy that one or more conspirators would and did use
telecommunication facilities, including cellular phones, to facilitate the
distribution of controlled substances; and It was further a part of said
conspiracy that one or more conspirators collected money from other
persons to purchase heroin and fentanyl;

The Defendant acknowledges sufficient facts exists to sustain a conviction
pursuant to Title 21, United States Code, Section 846, and Title 18, United States
Code, Section 2. The Defendant further acknowledges the Court has jurisdiction

over this matter.

Defendant understands the following maximum penalties apply:

 
Case 1:18-cr-O0090-DLH Document 75 Filed 07/09/19 Page 4 of 11

Count One - Conspiracy to Distribute and Possess with Intent to Distribute a Controlled

 

Substance
Imprisonment: 20 years
Fine: $1,000,000
Supervised Release: 3 years mandatory
Special Assessment: $100

Defendant agrees to pay the Clerk of United States District Court the special assessment

on or before the day of sentencing.

8.

including:

Defendant understands that by pleading guilty defendant surrenders rights,

(a) The right to a speedy public jury trial and related rights as follow:

(i) | Ajury would be composed of twelve (12) lay persons selected
atrandom. Defendant and defendant’s attorney would help choose the jurors
by removing prospective jurors “for cause,” where actual bias or other
disqualification is shown; or by removing jurors without cause by exercising
so-called peremptory challenges. The jury would have to agree unanimously

before it could return a verdict. The jury would be instructed that defendant

is presumed innocent and that it could not return a guilty verdict unless it

found defendant guilty beyond a reasonable doubt.
de

Gi) sdf a trial were held without a jury, then the Judge would find

the facts and determine whether defendant was guilty beyond a reasonable

. doubt.

(iii) At a trial, whether by a jury or Judge, the United States is

required to present witness testimony and other evidence against defendant.

 
Case 1:18-cr-00090-DLH Document 75 Filed 07/09/19 Page 5 of 11

Defendant’s attorney can confront and examine them. In turn, the defense
can present witness testimony and other evidence. If witnesses for defendant
refuse to appear voluntarily, defendant can require their attendance through
the subpoena power of the Court.

(iv) Ata trial, defendant has a privilege against self-incrimination;
thus, defendant can decline to testify. No inference of guilt can be drawn
from defendant’s refusal to testify. Defendant can choose to testify, but
cannot be required to testify.

(b) Defendant has a right to remain silent. However, under terms of the

Plea Agreement, the Judge will likely ask defendant questions about defendant’s

criminal conduct to ensure that there is a factual basis for defendant’s plea.

9. Defendant understands that by pleading guilty defendant is giving up all of
the rights set forth in the prior paragraph, and there will be no trial. Defendant’s attorney
has explained those rights, and consequences of defendant’s waiver.

10. The Court shall impose a sentence sufficient to comply with purposes set
forth in the Sentencing Reform Act. In doing so, the Court shall consider factors set forth
in 18 U.S.C. §3553(a), and must consult and take into account the United States’
Sentencing - Commission, Guidelines Manual, (Nov. 2016) (USSG). Defendant
understands that the United States Attorney’s Office will fully apprise the District Court
and the United States Probation and Pretrial Services Office of the nature, scope, and extent

of defendant’s conduct, including all matters in aggravation and mitigation relevant to the

 
Case 1:18-cr-00090-DLH Document 75 Filed 07/09/19 Page 6 of 11

issue of sentencing. The United States expressly reserves the right to appeal from an
unreasonable sentence.

11. This Plea Agreement is binding only upon the United States Attorney for the
District of North Dakota. It does not bind any United States Attorney outside the District
of North Dakota, nor does it bind any state or local prosecutor. They remain free to
prosecute defendant for any offenses under their jurisdiction. This Plea Agreement also
does not bar or compromise any civil or administrative claim.

12. Defendant understands the United States Attorney reserves the right to notify
any local, state, or federal agency by whom defendant is licensed, or with whom defendant
does business, of defendant’s conviction.

13. The parties agree that the following Sentencing Guidelines are applicable for
defendant’s conduct:

Drug Quantity 22 (USSG § 2D1.1(c))

14. At sentencing, United States agrees to recommend a 2-level downward
adjustment for acceptance of responsibility, provided defendant has demonstrated a
genuine acceptance of responsibility. (USSG § 3E1.1(a)). The United States further agrees
to move for an additional 1-level downward adjustment for timely notifying the United
States of defendant’s intention to enter a guilty plea, thus permitting the Court and the
United States to allocate their resources efficiently. (USSG § 3EI.1(b)).

15. The parties stipulate and agree that, as of the date of this agreement, the
defendant appears to qualify for a two-level downward adjustment for acceptance of

responsibility. However, the government may, in its discretion, contest the adjustment

 
Case 1:18-cr-00090-DLH Document 75 Filed 07/09/19 Page 7 of 11

under USSG § 3E1.1(a) should the defendant subsequently fail to continue to accept
responsibility by failing to abide by the conditions of release, if applicable; by providing
false information to the Court, the probation office, or the United States; by unlawfully
using controlled substances; by attempting to obstruct justice; by breaching this Plea
Agreement; or by acting in a way that is inconsistent with, or failing to act in any way that
is consistent with the granting of the adjustment under USSG § 3E1.1(a).

16. Neither the Court nor the Probation Office is a party to the Plea Agreement.
Neither the Court nor the Probation Office is bound by the Plea Agreement as to
determining the Sentencing Guideline range. Both parties reserve the right to object to any
departure. See USSG § 1B1.1, comment. (n.1) (defines “departure”). There may be other
adjustments the parties have not agreed upon.

17.  Atsentencing, the United States will be bound to:

(a) Recommend a sentence no greater than 96 months incarceration;

(b) | Recommend a reasonable period of supervised release;

(c) Recommend that defendant be ordered to pay the applicable special
assessment fees;

(e) Move to dismiss the Indictment.

18. Defendant acknowledges and understands that if defendant violates any term
of this Plea Agreement, engages in any further criminal activity, or fails to appear for
sentencing, the United States will be released from its commitments. In that event, this
Plea Agreement shall become null and void at the discretion of the United States, and

defendant will face the following consequences: (1) all testimony and other information

 
Case 1:18-cr-O0090-DLH Document 75 Filed 07/09/19 Page 8 of 11

defendant has provided at any time to attorneys, employees, or law enforcement officers
of the government, to the Court, or to the Federal Grand Jury, may be used against
defendant in any prosecution or proceeding; and (2) the United States will be entitled to
reinstate previously dismissed charges and/or pursue additional charges against defendant
and to use any information obtained directly or indirectly from defendant in those
additional prosecutions. Nothing in this agreement prevents the United States from
prosecuting defendant for perjury, false statement(s), or false declaration(s), if defendant
commits such acts in connection with this agreement or otherwise.

19. Defendant acknowledges the provisions of Title 18, United States Code,
Sections 2259 and 3663A, which require the Court to order restitution. Defendant agrees
to pay restitution as may be ordered by the Court. Defendant acknowledges and agrees
that the Court will order defendant to make restitution for all loss caused by defendant’ s
conduct, regardless of whether counts of the Indictment will be dismissed as part of this
Plea Agreement. Defendant further agrees to grant the United States a wage assignment,
liquidate assets, or complete any other tasks the Court finds reasonable and appropriate for
the prompt payment of any restitution or fine ordered by the Court.

20. The United States will file a Supplement in this case, as is routinely done in
every case, even though there may or may not be any additional terms. Defendant and
defendant’s attorney acknowledge that no threats, promises, or representations exist
beyond the terms of this Plea Agreement.

21. Defendant’s Waiver of Appeal. Defendants have a right to appeal their

conviction and sentence (Judgment), unless they agree otherwise. Appeals are taken to the

 
Case 1:18-cr-O0090-DLH Document 75 Filed 07/09/19 Page 9 of 11

United States Court of Appeals for the Eighth Circuit (appellate court), pursuant to Title
18, United States Code, Section 3742(a). The appellate court has ruled that defendants can
waive (give up) their right to appeal. Defendants often waive their right to appeal as part
of a plea agreement and in exchange for concessions by the United States. The appellate
court will enforce such waivers.

Defendant and defendant’s attorney acknowledge they have fully reviewed and fully
discussed the record in this case and all issues that may be raised on appeal. They have
fully discussed defendant’s right of appeal and the consequences of waiver. Defendant has
decided to waive any right of appeal, except as may be provided herein.

By signing this Plea Agreement, defendant voluntarily waives defendant’s right to
appeal the Court’s Judgment against defendant; and, absent a claim of ineffective
assistance of counsel, defendant waives all rights to contest the Judgment in any post-
conviction proceeding, including one pursuant to Title 28, United States Code, Section
2255. Defendant reserves only the right to appeal from a sentence that is greater than
96 months incarceration.

Defendant understands that the United States was motivated by defendant’s
willingness to waive any right of appeal when the United States chose to offer defendant
terms of a plea agreement. In other words, the United States was willing to offer certain
terms favorable to defendant in exchange for finality. Defendant understands and agrees
this case will be over once defendant has been sentenced by the Court. Defendant agrees
that it will be a breach of this agreement if defendant appeals in violation of this agreement.

The United States will rely upon defendant’s waiver and breach as a basis for dismissal of

 
Case 1:18-cr-O0090-DLH Document 75 Filed 07/09/19 Page 10 of 11

the appeal. Moreover, defense counsel may reasonably conclude and inform the appellate
court that an appeal is wholly frivolous. Defense counsel may then move to withdraw,
citing Anders v. California, 386 U.S. 738, 744 (1967), and Smith v, Robbins, 528 U.S. 259
(2000). Defendant agrees an appeal in violation of this agreement should be dismissed.

By signing this Plea Agreement, the defendant further specifically waives
defendant’s right to seek to withdraw defendant’s plea of guilty, pursuant to Federal Rules
of Criminal Procedure 11(d), once the plea has been entered in accordance with this
agreement. The appellate court will enforce such waivers. The defendant agrees that any
attempt to withdraw defendant’s plea will be denied and any appeal of such denial should
be dismissed.

22. The Assistant United States Attorney and attorney for defendant agree to
abide by the provisions of Rule 32(f) of the Federal Rules of Criminal Procedure. The
attorneys acknowledge their obligation to use good-faith efforts to resolve any disputes
regarding the Presentence Investigation Report (PSIR) through a presentence conference
or other informal procedures.

23. Defendant acknowledges reading and understanding all provisions of the
Plea Agreement. Defendant and defendant’s attorney have discussed the case and reviewed
the Plea Agreement. They have discussed defendant’s constitutional and other rights,
including, but not limited to, defendant’s plea-statement rights under Rule 410 of the

Federal Rules of Evidence and Rule 11(f) of the Federal Rules of Criminal Procedure.

10

 
Case 1:18-cr-O0090-DLH Document 75 Filed 07/09/19 Page 11 of 11

2019-07-02 14:52

AGREED:

Dated: ) -7 -U}

 

er 7/ $14

7017762248 >> P 2/3

DREW H. WRIGLEY
United States Attomey

By: DAWN M. DEITZ ~~
Assistant United States Attorney

JAMES WESLEY BERNARD,A/K/A
GAMAR DUSHAWN KELLY,A/K/A
“GHOST”
Defendant

L7G

LUKE HECK
Attorney for Defendant

       

1]

 

 
